[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: #177 DEFENDANT'S MOTION FOR SANCTIONS AND
CT Page 9482  COUNSEL FEES PENDENTE LITE
Under the facts presented, the court concludes it has no jurisdiction to impose sanctions against plaintiff's counsel.
The court is not unsympathetic to the complaint of the defendant. She was caused to expend sums in excess of $8,000 for expert witnesses to appear at a short calendar hearing scheduled by the plaintiff. The motion was withdrawn in court by plaintiff's counsel on the scheduled date for reasons that were not very persuasive. The entire situation could have been avoided by the courtesy of returning a phone call the previous Friday.
The motion is denied.
So Ordered.
NOVACK, J.T.R.